Name: Commission Regulation (EU) 2017/310 of 22 February 2017 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target secondary variables on material deprivation, well-being and housing difficulties for 2018 (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: economic analysis;  demography and population;  information technology and data processing;  economic conditions;  social framework;  social affairs;  national accounts
 Date Published: nan

 23.2.2017 EN Official Journal of the European Union L 45/1 COMMISSION REGULATION (EU) 2017/310 of 22 February 2017 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the list of target secondary variables on material deprivation, well-being and housing difficulties for 2018 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions, in order to ensure that comparable and up-to-date cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion are available at national and Union level. (2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are to be adopted each year to specify the target secondary areas and variables to be included in the cross-sectional component of EU-SILC that year. Implementing measures specifying the target secondary variables and their identifiers for the 2018 module on material deprivation, well-being and housing difficulties should therefore be adopted. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables and identifiers for the 2018 module on material deprivation, well-being and housing difficulties, part of the cross-sectional component of EU-SILC, shall be as those set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 3.7.2003, p. 1. ANNEX The target secondary variables and identifiers for the 2018 module on material deprivation, well-being and housing difficulties, part of the cross-sectional component of EU-SILC, shall be as follows: 1. Units The target variables relate to different types of units: Information on well-being and housing difficulties is to be provided for each current private household's member, or, if applicable for all selected respondents aged 16 and over. Information on material deprivation applies at household level and refers to the household as a whole. The age refers to the age at the end of the income reference period. 2. Mode of data collection For variables applying at household level, the mode of data collection is personal interview with the household respondent. For variables applying at individual level, the mode of data collection is personal interview with all current household members aged 16 and over or, if applicable, with each selected respondent. Given the type of information to be collected, only personal interviews (proxy interviews as an exception for persons temporarily absent or incapacitated) are allowed for material deprivation variables. Proxy interviews are not allowed for variables concerning well-being and housing difficulties. 3. Reference period The target variables relate to different types of reference periods: Current reference period for the material deprivation variables. Current reference period for the well-being variables except for the five variables on emotional well-being and one variable on loneliness, which refer to the past four weeks. Lifetime for the past experience of housing difficulties. 4. Data transmission The target secondary variables shall be sent to the Commission (Eurostat) in the Household Data File (H-file) and in the Personal Data File (P-file) after the target primary variables. Variable identifier Target variable Material deprivation HS070 Do you have a telephone (including mobile phone)? Yes No  cannot afford No  other reason HS070_F Filled Missing HS080 Do you have a colour TV? Yes No  cannot afford No  other reason HS080_F Filled Missing HS100 Do you have a washing machine? Yes No  cannot afford No  other reason HS100_F Filled Missing Well-being PW010T Overall life satisfaction From 0 (Not at all satisfied) to 10 (Completely satisfied) Do not know PW010T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW240T Perceived social exclusion From 0 (Not at all excluded) to 10 (Completely excluded) Do not know PW240T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW040T Material help Yes No PW040T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW110T Non-material help Yes No PW110T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW030T Satisfaction with financial situation From 0 (Not at all satisfied) to 10 (Completely satisfied) Do not know PW030T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW160T Satisfaction with personal relationships From 0 (Not at all satisfied) to 10 (Completely satisfied) Do not know PW160T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW120T Satisfaction with time use (amount of leisure time) From 0 (Not at all satisfied) to 10 (Completely satisfied) Do not know PW120T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW100T Satisfaction with job From 0 (Not at all satisfied) to 10 (Completely satisfied) Do not know PW100T_F Filled Missing Not selected respondent Not applicable PL031 not = 1, 2, 3 or 4 Not applicable PB010  2018 PW190T Trust in others From 0 (Do not trust at all) to 10 (Trust completely) Do not know PW190T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW230T Feeling lonely All of the time Most of the time Some of the time A little of the time None of the time Do not know PW230T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW050T Being very nervous All of the time Most of the time Some of the time A little of the time None of the time Do not know PW050T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW060T Feeling down in the dumps All of the time Most of the time Some of the time A little of the time None of the time Do not know PW060T_F Filled Missing Non-selected respondent Not applicable PB010  2018 PW070T Feeling calm and peaceful All of the time Most of the time Some of the time A little of the time None of the time Do not know PW070T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW080T Feeling downhearted or depressed All of the time Most of the time Some of the time A little of the time None of the time Do not know PW080T_F Filled Missing Not selected respondent Not applicable PB010  2018 PW090T Being happy All of the time Most of the time Some of the time A little of the time None of the time Do not know PW090T_F Filled Missing Not selected respondent Not applicable PB010  2018 Housing difficulties (OPTIONAL) PHD01T Past experience of housing difficulties (OPTIONAL) Yes, staying with friends or relatives temporarily Yes, staying in emergency or other temporary accommodation Yes, staying in a place not intended as a permanent home Yes, sleeping rough or sleeping in a public space No PHD01T_F Filled Missing Not selected respondent Not applicable PB010  2018 PHD02T Duration of the most recent experience of housing difficulties (OPTIONAL) Duration PHD02T_F Filled Missing Non selected respondent Not applicable PHD01T = NO Not applicable PB010  2018 PHD03T Main reason for past housing difficulties (OPTIONAL) Relationship or family problems Health problems Unemployment End of rental contract Uninhabitable accommodation Leaving an institution after a long stay and no home to go to Financial problems/Insufficient income Other PHD03T_F Filled Missing Non selected respondent Not applicable PHD01T = NO Not applicable PB010  2018 PHD04T Other reason for past housing difficulties (OPTIONAL) Relationship or family problems Health problems Unemployment End of rental contract Uninhabitable accommodation Leaving an institution after a long stay and no home to go to Financial problems/Insufficient income Other No other reason PHD04T_F Filled Missing Non selected respondent Not applicable PHD01T = NO Not applicable PB010  2018 PHD05T Exit from housing difficulties (OPTIONAL) Existing, new or renewed relationship with family or partner Addressed health problems Gained employment Moved into social or subsidised private housing Other Still experiencing housing difficulties PHD05T_F Filled Missing Non selected respondent Not applicable PHD01T = NO Not applicable PB010  2018